                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:18CR21

        vs.                                                          ORDER

GERARDO HERNANDEZ,

                      Defendant.


       This case comes before the Court on Defendant’s Motion for the Return of Property Seized
(Filing No. 64). The United States does not oppose the motion to the extent it seeks return of
$6,075.00 and a cellular phone seized from Defendant. (Filing No. 69). The Court finds this
property should be returned to Defendant. Accordingly,


       IT IS ORDERED that Defendant’s Motion for the Return of Property Seized (Filing No.
64) is granted in part. The Omaha Police Department shall return to Gerardo Hernandez, or to his
designee, Adriana Amaro, $6,075.00, and a black/silver cellular telephone previously seized from
him on or about August 24, 2017 (RB# J91971).


       Dated this 10th day of October, 2019.


                                                  BY THE COURT:

                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge
